DETAILED ACTION
Status of Application
Claims 1-12 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 09/04/2018. It is noted, however, that applicant has not filed a certified copy of the DE102018214986.0 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Fig. 5 depicts a flow chart with empty boxes. S10-S20 should contain a textual label for the sake of clarity.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: [0037] recites “energy planning unit 1” and should read “energy planning unit 16”.  
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim limitations should start with a lower-case letter to avoid confusion that whole sentences are being used.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 	(a) “an input interface for receiving an up-to-date charge level of an energy storage of the electric vehicle and a planned route for the electric vehicle”; 	(b) “a database interface for receiving charging station information with locations of charging stations”; 	(c) “an energy planning unit for determining an estimated status of the charge level of the energy storage based on the up-to-date charge level of the energy storage and the planned route”; 	(d) “a charging planning unit for selecting a charging station based on the estimated status of the charge level, the charging station information and the planned route”; and 	(e) “a customization module for determining at least one customized route passing through the location of the selected charging station based on the planned route” “ in claims 1 and 10.	(f) The limitation “reservation unit for determining an estimated arrival time …” in Claim 3. 	(e) The limitation “a route planning unit for determining a route from a start position to a destination position” in Claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	(a) is interpreted as a wired or wireless communication such as Bluetooth ([0033])	(b) is a communication unit configured to communicate wirelessly or via wire ([0034])	(c), (d), (e)   is interpreted as a processor ([0035]). The special programming to achieve the functional language is described in ([0035-0037]).	(f) is a mobile phone ([0018]) which also recites the special programming to achieve the functional language. 	 and (e) do not have sufficient structure. See 112(b)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1, 3 and 10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claim limitations which invoke 112(f) do not have clear structure in the specification and are therefore indefinite because the scope of the terms cannot be ascertained. See 112(f) above. 
Claim(s) 2-9 and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1 and 10, respectively, and for failing to cure the deficiencies listed above.	
Claims 3-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite the phrase “is designed for”. The aforementioned phrase is indefinite because it is unclear if the actual functionality is required, merely that the intended purpose of the design was to achieve the functionality (whether or not it is actually achieved). The phrase is not merely intended use phraseology but also indefinite because it appears to cover any conceivable design – whether existing or not – to achieve the functionality. The limitations are interpreted without the “is designed for” (e.g. Claim 3: “…the user interface provides additional information….”).
Claims 3, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The term “preferably” renders the claims indefinite. In each claim, it is unclear if the language which follows “preferably” is actually required since it appears to only recite a preference, not a requirement. The claims are interpreted as requiring the language which follows “preferably” (i.e. the claims are read as not including the term “preferably”).	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites (Claim 10 is used for citation purposes; however, the rationale for rejecting the limitations applies to the corresponding limitations in Claims 1 and 11):		(a) an input interface for receiving an up-to-date charge level of an energy storage of the electric vehicle and a planned route for the electric vehicle; 		(b) a database interface for receiving charging station information with locations of charging stations; 		(c) an energy planning unit for determining an estimated status of the charge level of the energy storage based on the up-to-date charge level of the energy storage and the planned route; 		(d) a charging planning unit for selecting a charging station based on the estimated status of the charge level, the charging station information and the planned route; and 		(e) customization module for determining at least one customized route passing through the location of the selected charging station based on the planned route; 	(f) an energy storage device of an electric vehicle to store energy; 	(g) a database for providing charging station information; and 	(h) a route planning unit for determining a route from a start position to a destination position.	Limitation (c), under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “an energy planning unit” (i.e. a processor). That is, other than reciting “an energy planning unit”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an energy planning unit” language, (c) may be a human mind determining via mental calculation a future charge level estimation of a battery based on the current charge and the intended route.  Similarly, limitation (d), under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a charging planning unit” (i.e. a processor). That is, other than reciting “a charging planning unit”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a charging planning unit” language, (d) may be a human mind determining which charging station to use during the route (either from memory or based on received data). Similarly, limitation (e), under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “customization module” (i.e. a processor). That is, other than reciting “customization module”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “customization module” language, (e) may be a human mind determining a custom route passing through the determined charging station (i.e. “I need to use Exit X to get to charging station”). Similarly, limitation (h), under its broadest reasonable interpretation, covers performance of the limitation in the mind (there is no additional element because of the 112(f) there is no corresponding structure). That is nothing in the claim element precludes the step from practically being performed in the mind. For example, (h) may be a human mind determining route mentally.	The judicial exception is not integrated into a practical application. The additional elements in steps (c-e) are the processors identified above. The computer is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of monitoring information and determining information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Steps (a) and (b) recite the additional elements of a communication interface configured to receive the claimed data. These are steps drawn to mere data gathering which occurs before the inventive features claimed thereafter and is therefore insignificant extra-solution activity: the inventive feature is selecting a route based on a determination of a charging station. The collection of data recited in (a) and (b) is conventional and well-known. The additional elements of (f) and (g) merely generally link the abstract idea to a technological field since the limitations are not used in the rest of the claim.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component (c-e). The same analysis applies here in 2B and does not provide an inventive concept. Steps (a-b) was considered extra-solution/insignificant activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display was held by Electric Power Group court decision to be well-understood, routine, and conventional function when it is clamed in a generic manner. Steps (f-g) are generally linking the abstract idea to a technical field and were held as not significantly more than the abstract idea itself by Flook. For these reasons there is no inventive concept. The claim is not patent eligible.
Claim(s) 2-9 and 11 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1 and 10 and for failing to cure the deficiencies listed above.	
	Claim 2 recites the additional element of a user interface used for receiving a selected route selected by the user. This is post-solution activity (extra-solution) and is not practically integrated because it is conventional activity and has been held as no significantly more than the abstract idea as held in Electric Power Group and Ultramercial.	Claim 3 recites further limitations drawn to the additional element of a user interface, in particular, providing a route and electricity price. This is post-solution activity (extra-solution) and is not practically integrated because it is conventional activity and has been held as no significantly more than the abstract idea as held in Electric Power Group.	Claim 4 recites a mental process of determining an estimated arrival time which may be performed by a human mind. The additional element of a phone (“reservation unit”) may be a generic computer for the determining an estimated arrival time. The reserving the selected charging station may be interpreted as mere the intended use of the phone. Any phone may have the intended use of being used to reserve a spot. That the BRI is merely reciting the intended use of the limitation, the phone is merely generally linked to the abstract idea and is, therefore, not practically integrated. Generally linking the abstract idea to a technical field has been held as not significantly more than the abstract idea itself by Flook.	Claim 5 further narrows the database interface being designed for receiving information with available plug types. This limitation merely further narrows the the type of data received by the interface (see 112(f) interpretation). The “database interface” in Claim 1 is insignificant activity in that it merely collects data and is rejected in Claim 5 under the same criteria.	Claim 6 merely recites the type of data received by the ‘input interface” and the “database interface”. Both interfaces in Claim 1 is insignificant activity in that it merely collects data and is rejected in Claim 5 under the same criteria. The limitation drawn to the “energy planning unit” further recites an abstract idea of determining the estimated status of the charge level, which may be performed by a human mind. The additional element of a generic computer has been rejected above in the rejection of Claim 1.	Claim 7 further narrows the “database interface” by specifying the type of information which is received. The “database interface” in Claim 1 is insignificant activity in that it merely collects data and is rejected in Claim 5 under the same criteria. The limitation drawn to the “charge planning unit” recites additional abstract idea of selecting a charging station which based on user information which may be a mental activity.	Claim 8 recites a further abstract idea of requiring a charging time at a charging station which a human mind may decide. The additional element of “the charging planning unit” was examined and rejected above.	Claim 9 recites an abstract idea which may be performed by a human mind: using multiple criteria to optimize the planning. The additional element of “the charging planning unit” was examined and rejected above.	Claim 11 recites the additional element of a server followed by the intended use of the server. The server is an additional element which is generally linking the abstract idea to a technical field and were held as not significantly more than the abstract idea itself by Flook.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uyeki (US 2012/010519 A1).

As per Claim 12, Uyeki discloses a method for route planning for an electric vehicle, comprising the steps of: 	receiving an up-to-date charge level of an energy storage of the electric vehicle and a planned route of the electric vehicle ([0028]; Navigation system 150); 	receiving charging station information with locations of charging stations ([0035]; data store 152 connects via 2-way communication); 	determining an estimated status of the charge level of the energy storage based on the up-to-date charge level of the energy storage and the planned route ([0028]; Step 310 determines the SOC required for the route based on obtaining present SOC in step 302); 	selecting a charging station based on the estimated status of the charge level, the charging station information and the planned route ([0029, 0031]; Step 350-360 selects  compatible and available charging stations based on charging station info (350) and the route); and 	determining at least one customized route passing through the location of the selected charging station, based on the planned route ([0030] Step 370 determines a plurality of routes which account for the selected charging stations from step 360).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyeki (US 2012/010519 A1) in view of Amano et al. (US 2015/0286965 A1).
As per Claim 1, Uyeki discloses a device for route planning for an electric vehicle, comprising: 	an input interface for receiving an up-to-date charge level ([0028]) of an energy storage of the electric vehicle and a planned route for the electric vehicle ([0028]; Navigation system 150).	The sole difference between the claimed invention and the prior art is that Uyeki does not disclose that a single interface (input interface) receives a planned route for the electric vehicle.	However, Amano et al. teaches the old and well-known technique of sending a route and a state of charge to a single device ([0082-0083]) to use in a routing system which accounts for charging stations.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uyeki to provide the aforementioned limitations taught by Amano et al. with the motivation of off-loading processing requirements, such as route determination, and thereby saving local power/processing power for priority tasks.	Uyeki discloses: 	a database interface for receiving charging station information with locations of charging stations ([0035]; data store 152 connects via 2-way communication); 	an energy planning unit for determining an estimated status of the charge level of the energy storage based on the up-to-date charge level of the energy storage and the planned route ([0028]; Step 310 determines the SOC required for the route based on obtaining present SOC in step 302); 	a charging planning unit for selecting a charging station based on the estimated status of the charge level, the charging station information and the planned route ([0029, 0031]; Step 350-360 selects  compatible and available charging stations based on charging station info (350) and the route); and 	a customization module for determining at least one customized route passing through the location of the selected charging station based on the planned route ([0030] Step 370 determines a plurality of routes which account for the selected charging stations from step 360).

As per Claim 2, Uyeki discloses the device according to claim 1, comprising a user interface for providing the user with the at least one customized route, and for receiving a selected route that was selected by the user ([0026, 0030]; Fig. 5; Results are displayed on display of 150 and user may review/select routes).

As per Claim 4, Uyeki does not disclose the device according to claim 3, comprising: 	a reservation unit for determining an estimated arrival time at the selected charging station and for reserving the selected charging station at the estimated arrival time, wherein the reservation unit preferably includes a mobile communication unit for mobile communication with a reservation service to manage the charging periods of the charging stations.	However, Amano et al. teaches:	a reservation unit for determining an estimated arrival time at the selected charging station ([0125]; Figs. 12-13) and for reserving the selected charging station at the estimated arrival time ([0098]), wherein the reservation unit preferably includes a mobile communication unit for mobile communication with a reservation service to manage the charging periods of the charging stations ([0067]; Fig. 20).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uyeki to provide the aforementioned limitations taught by Amano et al. with the motivation of securing a charging time for the vehicle.

As per Claim 5, Uyeki discloses the device according to claim 2, wherein the database interface is designed for receiving the charging station information with compatible chargers ([0024, 0030]).	Uyeki does not disclose that the charger compatibility is associated with available plug types of the charging stations and/or with data on reservations of the charging stations made by other road users.	However, Amano et al. teaches that the charger compatibility is associated with reservations of the charging stations made by other road users ([0098-0099]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uyeki to provide the aforementioned limitations taught by Amano et al. with the motivation of securing a charging time for the vehicle.
As per Claim 8, Uyeki discloses the device according to claim 2, wherein the charging planning unit is designed for determining a required charging time at the selected charging station based on the at least one customized route ([0023-0024]).

As per Claim 9, Uyeki discloses the device according to claim 2, wherein the charge planning unit is designed for performing a multi-criteria optimization method ([0032]; Steps 365-368; Multiple criteria are used in determining compatible charging stations).

As per Claim 10, Uyeki discloses a system for route planning for an electric vehicle, comprising:	a device for route planning for an electric vehicle further including: 		an input interface for receiving an up-to-date charge level ([0028]) of an energy storage of the electric vehicle and a planned route for the electric vehicle ([0028]; Navigation system 150).		The sole difference between the claimed invention and the prior art is that Uyeki does not disclose that a single interface (input interface) receives a planned route for the electric vehicle.	However, Amano et al. teaches the old and well-known technique of sending a route and a state of charge to a single device ([0082-0083]) to use in a routing system which accounts for charging stations.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uyeki to provide the aforementioned limitations taught by Amano et al. with the motivation of off-loading processing requirements, such as route determination, and thereby saving local power/processing power for priority tasks.	Uyeki discloses: 		a database interface for receiving charging station information with locations of charging stations ([0035]; data store 152 connects via 2-way communication); 		an energy planning unit for determining an estimated status of the charge level of the energy storage based on the up-to-date charge level of the energy storage and the planned route ([0028]; Step 310 determines the SOC required for the route based on obtaining present SOC in step 302); 		a charging planning unit for selecting a charging station based on the estimated status of the charge level, the charging station information and the planned route ([0029, 0031]; Step 350-360 selects  compatible and available charging stations based on charging station info (350) and the route); and 		a customization module for determining at least one customized route passing through the location of the selected charging station based on the planned route ([0030] Step 370 determines a plurality of routes which account for the selected charging stations from step 360); 	an energy storage device of an electric vehicle to store energy (Battery 110); 	a database for providing charging station information ([0035]; Charging station data store 160. Can also be on-vehicle); and 	a route planning unit for determining a route from a start position to a destination position (Navigation system 150).

As per Claim 11, Uyeki does not disclose the system according to claim 10, comprising a server for running a reservation service in order to manage charging periods of charging stations.	However, Amano et al. teaches the aforementioned limitation (Server 200).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uyeki to provide the aforementioned limitations taught by Amano et al. with the motivation of securing a charging time for the vehicle.

Claims 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyeki (US 2012/010519 A1) in view of Amano et al. (US 2015/0286965 A1) further in view of Fisher et al. (US 2015/0127248 A1).
As per Claim 3, Uyeki discloses the device according to claim 2, wherein the user interface is designed for providing additional information on the at least one customized route (Fig. 6 shows additional information on the display and Fig. 3 shows information about chargers).	Uyeki does not disclose: the additional information preferably includes the electricity price at the selected charging station.	However, Fisher et al teaches the aforementioned limitation ([0093]; Fig. 48).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uyeki to provide the aforementioned limitations taught by Fisher et al with the motivation of providing the user more information to make a more informed choice.
Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyeki (US 2012/010519 A1) in view of Amano et al. (US 2015/0286965 A1) further in view of Uyeki ‘515 (US 2012/0109515 A1).
As per Claim 6, Uyeki discloses the device according to claim 2, wherein one of the input interface and the database interface is designed for receiving environment information with data on the surroundings of the electric vehicle, wherein the environment information includes in particular weather data, temperature data, traffic data ([0021]), and/or route condition data ([0021]).	Uyeki does not disclose: the energy planning unit is also designed for determining the estimated status of the charge level of the energy storage based on the environment information.	However, Uyeki ‘515 teaches the aforementioned limitation ([0019]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uyeki  to provide the aforementioned limitations taught by Uyeki ‘515 with the motivation of more accurately calculating an estimated SOC.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyeki (US 2012/010519 A1) in view of Amano et al. (US 2015/0286965 A1) further in view of Loftus et al. (US 2015/0241233 A1).
As per Claim 7, Uyeki does not disclose the device according to claim 2, wherein the database interface is designed for receiving user information with data about a user, wherein the user information preferably comprises time limits and/or preferred leisure activities of the user; and 	the charge planning unit is also designed for selecting the charging station based on the user information. 	However, Loftus et al. teaches the aforementioned limitation ([0043] User POI preferences may include restaurants, shopping, entertainment. [0057] Weighting of costs and times based on user preferences are used in determining a route score used in determining charging routes).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uyeki to provide the aforementioned limitations taught by Loftus et al. with the motivation of improving battery life and reduce costs ([0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619